Citation Nr: 0525607	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hemorrhoids.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.




FINDING OF FACT

The veteran is shown to have hemorrhoids, without persistent 
bleeding causing secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.114, Diagnostic Code (DC) 7336 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The RO has rated the veteran's hemorrhoid disability under DC 
7336.  In order to be assigned higher than the current 10 
percent rating, the evidence must show the following:  
persistent bleeding and with secondary anemia, or fissures.  
In this case, the medical evidence of record does not support 
a higher evaluation under DC 7336.  

In the most recent VA examination report dated in January 
2005, the veteran related daily hemorrhoidal pain with bowel 
movements and light bleeding on a daily basis with an 
occasional clot.  He noted that the pain was worse with 
constipation, episodes of diarrhea, or certain foods.  He 
denied a history of anemia or rectal fissures.  Physical 
examination revealed no thrombosis or fissures, and no 
bleeding noted on anoscopic examination.  The clinical 
assessment was internal hemorrhoids with no evidence of 
active thrombotic external hemorrhoids.  

Because the most current examination does not show persistent 
bleeding with anemia or fissures, the Board finds that there 
is no basis to assign a higher rating based on this evidence. 

The findings of the most recent examination are consistent 
with previous VA examinations and other medical evidence.  As 
an example, an October 2001 anoscopy showed no internal 
hemorrhoids, external hemorrhoids, but no bleeding.  A 
September 2001 anoscopy showed no prolapsing hemorrhoids, no 
skin tags, and no fissures.  Moreover, in a July 2001 
procedure, the hemorrhoid were banded.  During anoscopy, 
there was no bleeding, no prolapsed hemorrhoids, no fissures, 
and no other pathology noted.

In a June 2001 VA examination, the veteran related a history 
of hemorrhoids with multiple operations.  Physical 
examination revealed small flat skin tags, no rectal masses, 
and no soilage.  In August 2000, he related a history of 
hemorrhoids for many years, including operative procedures.  
He reported episodes of rectal bleeding.  Physical 
examination, external hemorrhoids were noted, moderately 
enlarged.  They were nonthrombotic and there was no evidence 
of bleeding.  The clinical impression was hemorrhoids with 
moderate anal stenosis.

In an October 1999 VA examination, small skin tags were 
noted, sphincter tone was normal, and there were palpable 
internal hemorrhoids within the anal canal, small-moderate in 
size.  There was no bleeding noted.  

Moreover, the veteran has never been diagnosed with anemia.  
Hemoglobin and hematocrit levels dated from September 2003 to 
October 2004 were in the 13-14/41-43 range (with normals 
listed as 14-18/42-52.  While the lowest reported levels were 
slightly decreased, with a hemoglobin of 13.2 (normal range 
14-18) and hematocrit of 38.3 (normal range 42-52), the 
veteran has never been diagnosed with anemia.

Additional representative hemoglobin and hematocrit readings 
show hemoglobin/hematocrit readings as follows:  January 1998 
- nr/42.5; May 1998 - 14.9/44.2; May 2000 - 15.1/44.5; 
September 2001 - 14.5/41.6.  Except for the September 2001 
hematocrit, which is slightly decreased (41.6/42), the 
laboratory findings are all within normal range.  This 
evidence is consistent with a finding of no anemia.

Given that the evidence fails to show persistent bleeding 
with secondary anemia or fissures, there is no basis for a 
higher than 10 percent.  As such, the Board finds that the 
claim for a higher rating must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2001 and August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
May 2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in October 1999, August 
2000, June 2001, and January 2005.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


